Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-109922, filed on 07/02/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 06/09/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the scale has a first plurality of conductors that are used for the first track, are arrayed in the measurement direction, are configured to be electromagnetically coupled with the magnetic flux generated by the first transceiver coil, and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement direction and a second plurality of conductors that are used for the second track, are arrayed in the measurement direction, are configured to be electromagnetically coupled with the magnetic flux generated by the second transceiver coil, and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement 
Claims 2-5 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Kubuzono US 2020/0240812 - The encoder has a periodic elements that are arranged regularly in the direction of the measuring axis. Several periodic elements are connected to one another by a conductor (221A). A detection head (210) comprises a transmission coil (211A) which is wound. The detection head generates two or more eddy currents in opposite directions in each of the elements of the several periodic elements. The detection head includes a receiving coil (212A). The receiving coil is electromagnetically coupled to the magnetic fluxes generated by several periodic elements so as to detect phases of the magnetic fluxes.
Kabuzono US 2020/0109966 - An electromagnetic induction type encoder, wherein a detection head has a transmitter coil configured to generate magnetic 
Keeling et al. US 2019/0140481 - The apparatus comprises a controller operatively connected to wireless power receive circuit that includes a receive coil or a wireless power transmit circuit that includes a transmit coil configured to inductively transfer power to the receive coil through magnetic field. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-5 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867